Case 2:19-cv-12159-GAD-MKM ECF No. 1 filed 07/23/19                    PageID.1     Page 1 of 8



                          UNITED STATES DISTRICT COURT

                      FOR The EASTERN DISTRICT OF MICHIGAN

 WILLIAM PATRICK GUESS,
 An individual,

         Plaintiff,

 v.

 ST. MARTINUS UNIVERSITY, a
 University, and OAKLAND PHYSICIANS
 MEDICAL CENTER, LLC, a Michigan
 Limited Liability Company,

         Defendants.

 _______________________________________________________________________/

 TIMOTHY M. KAUFMANN (P75347)
 Kaufmann Legal Services, PLLC
 P.O. Box 1047
 Clarkston, Michigan 48347
 (248) 942-4922
 Fax (248) 942-2453
 tkaufmann@kaufmannlegalservices.com
 ______________________________________________________________________/

                                        COMPLAINT

 Plaintiff states:

                                          Introduction

      1. This is an action for declaratory and injunctive relief brought by Plaintiff pursuant
      to the Americans with Disabilities Act of 1990 (ADA), the ADA Amendments Act of
      2008, and the Federal Declaratory Judgment Act, 28 USC 2201, 2202. Specifically,
      Plaintiff alleges that Defendants, in violation of state and federal law, have prohibited
      Plaintiff from utilizing his necessary and authorized accommodations in education.

                                             Parties

      2. Plaintiff is a student at St. Martinus University Medical School, part of Oakland
      Physicians Medical Center, LLC owners of Pontiac General Hospital, and resides in
      Oakland County, Michigan.
Case 2:19-cv-12159-GAD-MKM ECF No. 1 filed 07/23/19                   PageID.2      Page 2 of 8




    3. Defendant St. Martinus operates in Oakland County and has substantial contacts
    with the State of Michigan and is affiliated with Defendant Oakland Physicians
    Medical Center and at least one of its campuses is located in Oakland County
    Michigan.

    4. Defendant St. Martinus is either a “public entity” for the purposes of the ADA, 42
    USC 12131, or, alternatively, “public accommodations and services operated by a
    private entity” for the purposes of the ADA, 42 USC 12181.

    5. Defendant Oakland Physicians Medical Center, LLC located in Oakland County
    Michigan.

    6. Defendant Oakland Physicians Medical Center, LLC is either a “public entity” for
    the purposes of the ADA, 42 USC 12131, or, alternatively, “public accommodations
    and services operated by a private entity” for the purposes of the ADA, 42 USC
    12181.


                          Subject Matter, Jurisdiction, and Venue

    7. This action arises under the ADA, 42 USC 12101–12213. The jurisdiction of this
    court is invoked pursuant to 28 USC 1331, 1343, 1367, and 2201 as well as 42 USC
    12133 and 12188.

    8. This claim arises out of acts undertaken and injuries suffered in this federal district.
    Venue is proper pursuant to 28 USC 1391.

                                     Factual Allegations

    9. As of the filing of this complaint, Plaintiff is a 32-year-old medical student
    attending Washington medical school.

    10. During Plaintiff’s tenure at Defendant School, Defendant school failed to provide
    him with the appropriate accommodations which were granted to him pursuant to the
    Americans with Disabilities Act. See Exhibit 1, Email From NBMEWebtest, dated
    Wednesday June 12, 2019.

    11. Namely, due to Defendant’s actions Plaintiff was not given extra time during
    required testing for advancement from one phase of his education to another. See
    Exhibit 2, Email from NBMEWebtest, dated June 26, 2019.

    12. Defendant was made aware of Plaintiff’s needs, even to the extent of charging
    him for the ability to use the accommodations, and still failed to provide those
    accommodations.
Case 2:19-cv-12159-GAD-MKM ECF No. 1 filed 07/23/19                  PageID.3     Page 3 of 8



    13. After failing to provide Plaintiff with the accommodations he was entitled to
    Defendant charged him for failing to progress in what Defendant thought was a
    satisfactory manner. See Exhibit 3, Email from Mathew Chacko, dated February 1,
    2019.

    14. It is unthinkable that an institution of higher learning would ignore the needs of
    one of its own students so completely and then attempt to charge them for the
    institution’s own failures.

    15. As a result of Defendant’s failures on behalf of Plaintiff, Plaintiff had to seek
    medical treatment for stress and it further impacted Plaintiff’s studies. See Exhibit 4,
    Letter from Dr. Yashinsky, dated June 18, 2019.

    16. Plaintiff was eventually able to secure a position at another medical school.

    17. However, this did not end Plaintiff’s problems Defendant continues to withhold
    Plaintiff’s official transcripts which are needed by his new medical school and will be
    needed when he takes his boards.

    18. Plaintiff has suffered continued damages both based on the Americans with
    Disabilities Act and in the multiple breaches of the education contract he had with
    Defendant.

                     Statement of Americans with Disabilities Claim

    19. Plaintiff incorporates by reference paragraphs 1 through 18.

    20. Plaintiff is a qualified individual with disabilities for purposes of the ADA. 42
    USC 12131(2).

    21. Defendant is a public entity for purposes of the ADA. 42 USC 12131(1).

    22. Alternatively, Defendant is a public accommodation operated by a private entity
    for purposes of the ADA. 42 USC 12181.

    23. Defendant has denied Plaintiff the benefits of Defendants’ services, programs, and
    activities, solely by reason of Plaintiff’s disabilities, in violation of 42 USC 12132,
    12182 and, by refusing to waive the eight-semester eligibility rule, have violated the
    ADA by refusing to make reasonable accommodation for Plaintiff’s disability.

    24. Defendants have caused, and continue to cause, Plaintiff to suffer irreparable
    harm for which he has no adequate remedy at law, including, without limitation, the
    deprivation of his rights as an individual with disabilities.

                            Statement of Breach of Contract Claim
Case 2:19-cv-12159-GAD-MKM ECF No. 1 filed 07/23/19                 PageID.4     Page 4 of 8



    25. Plaintiff incorporates by reference paragraphs 1 through 24.

    26. Defendant’s conduct as described in this complaint constituted a breach of the
    contract between the parties.

    27. Plaintiff has been damaged by Defendant’s breach in the amount of $900,000,
    which consists of the lost pay Plaintiff would have received had he been able to
    graduate on time and 11,280 incurred in additional fees to Defendant and costs
    associated with changing Schools.


 PLAINTIFF REQUESTS that this court grant him the following relief:

    1. Immediately issue a temporary restraining order restraining Defendant from taking
    any action negatively impacting Plaintiff’s Education, including exempting Plaintiff
    from paying any fees for his transcript.

    2. Order an expedited hearing on Plaintiff’s request for a preliminary injunction.

    3. After a hearing, issue an injunction ordering Defendant to provide Plaintiff a copy
    of his official transcript.

    4. Issue a declaratory judgment, pursuant to the Federal Declaratory Judgment Act,
    that Defendant’s action was in violation of the ADA.

    6. Award to Plaintiff his reasonable attorney fees, expenses, and costs pursuant to 42
    USC 12205.

    7. Order other and further relief that the court deems just and proper.



                                          Kaufmann Legal Services, PLLC

                                          By: /s/_Timothy M. Kaufmann____________
                                          Timothy M. Kaufmann (P75347)
 Dated: July 19, 2019                     Attorney for Plaintiff
Case 2:19-cv-12159-GAD-MKM ECF No. 1 filed 07/23/19   PageID.5   Page 5 of 8




                      Exhibit 1
Case 2:19-cv-12159-GAD-MKM ECF No. 1 filed 07/23/19   PageID.6   Page 6 of 8




                        Exhibit 2
Case 2:19-cv-12159-GAD-MKM ECF No. 1 filed 07/23/19   PageID.7   Page 7 of 8




                       Exhibit 3
Case 2:19-cv-12159-GAD-MKM ECF No. 1 filed 07/23/19   PageID.8   Page 8 of 8




                       Exhibit 4
